Case 19-60025-lkg Doc 77

November 2, 2020

Law Office of Robert T Bruegge

6 Ginger Creek Village Drive

Glen Carbon, IL 62034

Filed 11/04/20 Page1of1

FILED

NOV 0 4 2020

CLERK, U.S BANKRUPTCY COURT
SOUTHERN DISTRICT, ILLINOIS

IN RE: Southeastern ILLINOIS COUNSELING CENTERS INC

In Proceedings Under Chapter 7

BK 19-60025

In response to your recent letter recently received (post-marked) October 26,
2020 Gilbert Tennyson and Alvin Ewing request claims be allowed as priority
claims due to employment terminated less than 180 days.

We would like to request the judge or person deciding claim to decide in our favor
and for us to be paid on the Claim Number 6 Alvin Ewing for $11,230.00 and Claim
Number 7 Gilbert Tennyson for $8,500.00. A reasonable amount paid to us is
acceptable if determined reasonable by judge or person deciding claim.

Sincerely,

Alvin Ewing

709 Laurel St.

Fairfield, IL 62837
Phone: (618) 516-1317

Gilbert Tennyson
507 E. Center St.
Fairfield, !L 62837
(618) 516-3159

oe
